 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CYNTHIA STAR MCKENZIE,                            No. 2:19-CV-0138-DMC
12                       Plaintiff,
13           v.                                         MEMORANDUM OPINION AND ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17

18                  Plaintiff, who is proceeding with retained counsel, brings this action for judicial

19   review of a final decision of the Commissioner of Social Security under 42 U.S.C. § 405(g).

20   Pursuant to the written consent of all parties (ECF Nos. 7 and 8), this case is before the

21   undersigned as the presiding judge for all purposes, including entry of final judgment. See 28

22   U.S.C. § 636(c). Pending before the court are the parties’ briefs on the merits (ECF Nos. 15 and

23   16).

24                  The court reviews the Commissioner’s final decision to determine whether it is:

25   (1) based on proper legal standards; and (2) supported by substantial evidence in the record as a

26   whole. See Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). “Substantial evidence” is

27   more than a mere scintilla, but less than a preponderance. See Saelee v. Chater, 94 F.3d 520, 521

28   (9th Cir. 1996). It is “. . . such evidence as a reasonable mind might accept as adequate to support
                                                        1
 1   a conclusion.” Richardson v. Perales, 402 U.S. 389, 402 (1971). The record as a whole,

 2   including both the evidence that supports and detracts from the Commissioner’s conclusion, must

 3   be considered and weighed. See Howard v. Heckler, 782 F.2d 1484, 1487 (9th Cir. 1986); Jones

 4   v. Heckler, 760 F.2d 993, 995 (9th Cir. 1985). The court may not affirm the Commissioner’s

 5   decision simply by isolating a specific quantum of supporting evidence. See Hammock v.

 6   Bowen, 879 F.2d 498, 501 (9th Cir. 1989). If substantial evidence supports the administrative

 7   findings, or if there is conflicting evidence supporting a particular finding, the finding of the

 8   Commissioner is conclusive. See Sprague v. Bowen, 812 F.2d 1226, 1229-30 (9th Cir. 1987).

 9   Therefore, where the evidence is susceptible to more than one rational interpretation, one of

10   which supports the Commissioner’s decision, the decision must be affirmed, see Thomas v.

11   Barnhart, 278 F.3d 947, 954 (9th Cir. 2002), and may be set aside only if an improper legal

12   standard was applied in weighing the evidence, see Burkhart v. Bowen, 856 F.2d 1335, 1338 (9th

13   Cir. 1988).

14                  For the reasons discussed below, the Commissioner’s final decision is affirmed.

15

16                           I. THE DISABILITY EVALUATION PROCESS

17                  To achieve uniformity of decisions, the Commissioner employs a five-step

18   sequential evaluation process to determine whether a claimant is disabled. See 20 C.F.R. §§

19   404.1520 (a)-(f) and 416.920(a)-(f). The sequential evaluation proceeds as follows:

20                  Step 1          Determination whether the claimant is engaged in
                                    substantial gainful activity; if so, the claimant is presumed
21                                  not disabled and the claim is denied;
22                  Step 2          If the claimant is not engaged in substantial gainful activity,
                                    determination whether the claimant has a severe
23                                  impairment; if not, the claimant is presumed not disabled
                                    and the claim is denied;
24
                    Step 3          If the claimant has one or more severe impairments,
25                                  determination whether any such severe impairment meets
                                    or medically equals an impairment listed in the regulations;
26                                  if the claimant has such an impairment, the claimant is
                                    presumed disabled and the claim is granted;
27

28   ///
                                                         2
 1                  Step 4         If the claimant’s impairment is not listed in the regulations,
                                   determination whether the impairment prevents the
 2                                 claimant from performing past work in light of the
                                   claimant’s residual functional capacity; if not, the claimant
 3                                 is presumed not disabled and the claim is denied;

 4                  Step 5         If the impairment prevents the claimant from performing
                                   past work, determination whether, in light of the claimant’s
 5                                 residual functional capacity, the claimant can engage in
                                   other types of substantial gainful work that exist in the
 6                                 national economy; if so, the claimant is not disabled and
                                   the claim is denied.
 7
                    See 20 C.F.R. §§ 404.1520 (a)-(f) and 416.920(a)-(f).
 8

 9                  To qualify for benefits, the claimant must establish the inability to engage in

10   substantial gainful activity due to a medically determinable physical or mental impairment which

11   has lasted, or can be expected to last, a continuous period of not less than 12 months. See 42

12   U.S.C. § 1382c(a)(3)(A). The claimant must provide evidence of a physical or mental

13   impairment of such severity the claimant is unable to engage in previous work and cannot,

14   considering the claimant’s age, education, and work experience, engage in any other kind of

15   substantial gainful work which exists in the national economy. See Quang Van Han v. Bower,

16   882 F.2d 1453, 1456 (9th Cir. 1989). The claimant has the initial burden of proving the existence

17   of a disability. See Terry v. Sullivan, 903 F.2d 1273, 1275 (9th Cir. 1990).

18                  The claimant establishes a prima facie case by showing that a physical or mental

19   impairment prevents the claimant from engaging in previous work. See Gallant v. Heckler, 753

20   F.2d 1450, 1452 (9th Cir. 1984); 20 C.F.R. §§ 404.1520(f) and 416.920(f). If the claimant

21   establishes a prima facie case, the burden then shifts to the Commissioner to show the claimant

22   can perform other work existing in the national economy. See Burkhart v. Bowen, 856 F.2d

23   1335, 1340 (9th Cir. 1988); Hoffman v. Heckler, 785 F.2d 1423, 1425 (9th Cir. 1986); Hammock

24   v. Bowen, 867 F.2d 1209, 1212-1213 (9th Cir. 1989).

25   ///

26   ///

27   ///

28   ///
                                                       3
 1                              II. THE COMMISSIONER’S FINDINGS

 2                  Plaintiff applied for social security benefits on August 15, 2015. See CAR 15.1 In

 3   the application, plaintiff claims disability began on May 5, 2014. See id. Plaintiff’s claim was

 4   initially denied. Following denial of reconsideration, plaintiff requested an administrative

 5   hearing, which was held on October 17, 2017, before Administrative Law Judge (ALJ) Sara A.

 6   Gillis. In a February 14, 2018, decision, the ALJ concluded plaintiff was last insured through

 7   September 30, 2015, and was not disabled through the date last insured based on the following

 8   relevant findings:

 9                  1.     Through the date last insured, the claimant had the following
                           severe impairment(s): status post L3, L4, and L5 bilateral
10                         decompressive hemilaminectomies with a revision procedure
                           cervical degenerative disc disease and right hip osteoarthritis (20
11                         CFR 404.1520(c));
12                  2.     Through the date last insured, the claimant did not have an
                           impairment or combination of impairments that meets or medically
13                         equals an impairment listed in the regulations;
14                  3.     Through the date last insured, the claimant had the following
                           residual functional capacity: capacity to perform light work as
15                         defined in 20 CFR 404.1567b except she was unable to climb
                           ladders ropes or scaffolds she could have occasionally climbed
16                         ramps and stairs she could have occasionally stooped knelt
                           crouched and crawled and she requires an option to alternate sitting
17                         and standing every 30 minutes while remaining at the workstation;
18                  4.     Considering the claimant’s age, education, work experience,
                           residual functional capacity, and vocational expert testimony,
19                         through the date last insured plaintiff could have performed her
                           past relevant work as an insurance sales agent.
20
                    See id. at 15-26.
21

22                  After the Appeals Council declined review on November 23, 2018, this appeal

23   followed.

24   ///

25   ///

26   ///
27
            1
                 Citations are the to the Certified Administrative Record (CAR) lodged on May 6,
28   2019 (ECF No. 10).
                                                     4
 1                                           III. DISCUSSION

 2          A.      Plaintiff’s Contention

 3                  Plaintiff claims to suffer from severe spinal impairments including lumbar spinal

 4   stenosis with neurogenic claudication, which required her to undergo 2 surgeries within a 12-

 5   month period. See, ECF No. 15, pg. 2. Plaintiff alleges that the ALJ erred in determining whether

 6   her spinal impairments met or equaled in severity listing 1.04 and that the case should be

 7   remanded to obtain testimony of a vocational expert to resolve the issue. Specifically, plaintiff

 8   argues that:

 9                         . . .The ALJ’s “analysis” is both insufficient and incorrect because
                    the ALJ failed to adequately consider critical MRI findings which do
10                  support compromise of the nerve root or spinal cord.
11                  EFC No. 15, pg. 10.
12          B.      Defendant’s Contention

13                  Defendant argues that the ALJ demonstrated with substantial evidence that

14   plaintiff’s impairments do not adequately match a listed impairment under the required Step 3

15   analysis. According to defendant, plaintiff failed to meet the requirements under Listing 1.04C of

16   the Social Security Regulations. Specifically, defendant claims that: 1) plaintiff did not establish

17   the requisite nerve root compromise to meet Listing 1.04; 2) plaintiff did not establish the

18   requisite claudication to meet Listing 1.04; and 3) numerous treatment notes indicating that

19   plaintiff had a normal gait during the relevant period shows plaintiff could in fact adequately

20   ambulate, counter to the inability-to-ambulate requirement under Listing 1.04. See ECF No. 16,
21   pgs. 7-12.

22   ///

23   ///

24   ///

25   ///

26   ///
27   ///

28   ///
                                                        5
 1           C.      Disposition

 2                   The Social Security Regulations “Listing of Impairments” is comprised of

 3   impairments to fifteen categories of body systems that are severe enough to preclude a person

 4   from performing gainful activity. See Young v. Sullivan, 911 F.2d 180, 183-84 (9th Cir. 1990);

 5   20 C.F.R. § 404.1520(d). Conditions described in the listings are considered so severe that the

 6   presumption of disability cannot be rebutted. 20 C.F.R. § 404.1520(d). In meeting or equaling

 7   a listing, all the requirements of that listing must be met. See Key v. Heckler, 754 F.2d 1545,

 8   1550 (9th Cir. 1985).

 9                   Listing 1.04 requires a finding of disability for an individual who has a

10   "[d]isorder[] of the spine" such as "herniated nucleus pulposus, spinal arachnoiditis, spinal

11   stenosis, osteoarthritis, degenerative disc disease, facet arthritis, or vertebral fracture," that

12   results in compromise of a nerve root or the spinal cord, and which is accompanied by the

13   requirements of Section 1.04A, 1.04B, or 1.04C. See 20 C.F.R. Part 404, Subpart P, App. 1, §

14   1.04; see also Huizar v. Astrue, No. CV 11-7246-PLA, 2012 U.S. Dist. LEXIS 120032, at *16-

15   17 (C.D. Cal. Aug. 23, 2012). Section 1.04C requires "lumbar spinal stenosis resulting in

16   pseudoclaudication, established by findings on appropriate medically acceptable imaging,

17   manifested by chronic nonradicular pain and weakness, and resulting in an inability to ambulate

18   effectively, as defined in 1.00B2b." Id.

19                   1.      Nerve Root Compromise

20                   Plaintiff argues that the results of her MRI and spinal radiograph demonstrated
21   that, at the time of her hearing, her spinal condition included a spinal nerve or cord

22   compromise. Specifically, plaintiff notes that:

23                           In the body of her decision, the ALJ characterizes plaintiff’s June
                     2, 2014 lumbar MRI as showing “multilevel degenerative disc disease.”
24                   This MRI demonstrates additional significant findings not discussed by
                     the ALJ, including moderate to severe central spinal stenosis and moderate
25                   bilateral neural foraminal narrowing at L4-5, moderate central spinal
                     stenosis and moderate bilateral neural foraminal narrowing at L3-4. [TR
26                   1552] The extent of spinal stenosis is the reason plaintiff underwent
                     decompressive surgery, and plaintiff’s spinal stenosis is cited as the cause
27                   of her neurogenic claudication. As defined by the National Institute of
                     Health’s “U.S. National Library of Medicine,” “Spinal stenosis causes
28
                                                          6
 1                  narrowing in your spine. The narrowing puts pressure on your nerves and
                    spinal cord and can cause pain.”
 2
                    ECF No. 15, pg. 10.
 3

 4   Therefore, according to plaintiff, “. . . since spinal stenosis causes spinal nerve or cord

 5   compromise, plaintiff’s spinal radiographs prior to September 30, 2015 do demonstrate

 6   compromise of a nerve root or the spinal cord . . .” Id.

 7                  Defendant argues that plaintiff erroneously conflates merely being diagnosed with

 8   stenosis with actually experiencing nerve root compromise. Defendant states that:

 9                           . . .Plaintiff’s argument ignores the plain text of the Listing, which
                    first requires the existence of a spine disorder. Listing 1.04. It lists spinal
10                  stenosis as an example of a spinal disorder covered by the Listing. Then it
                    also requires that the spine disorder cause nerve root compromise. Thus,
11                  per the Listing, the mere diagnosis of spinal stenosis does not suffice, as
                    there must be additional evidence of nerve root compromise.
12
                            ***
13
                           The MRI evidence did not establish the requisite nerve root
14                  compression. Both the June 2014 MRIs revealed evidence of stenosis, but
                    no evidence of nerve root compression or impingement (AR 231, 1551).
15                  Although not relied upon by Plaintiff, the March 2015 showed
                    compression of the fat surrounding the nerve root at L3, but no evidence
16                  of compression of the nerve root itself (AR 1539). Without nerve root
                    compromise, Plaintiff cannot meet Listing 1.04.
17
                    ECF No. 16, pgs. 8-9.
18

19                  Here, the court finds defendant’s arguments persuasive. While the evidence

20   presented at the hearing demonstrates that plaintiff was in fact diagnosed with spinal stenosis,

21   the record is also devoid of any statement which particularly confirms that plaintiff had some

22   form of nerve root compromise. As plaintiff argues in her motion, spinal stenosis and nerve

23   root compromise are closely intertwined with one another. However, they are still independent

24   conditions. Ultimately, a “claimant must establish that he or she meets each characteristic of a

25   listed impairment relevant to his or her claim.” Tackett, 180 F.3d at 1099 (italic added). Listing

26   1.04C requires a showing of a nerve root compromise. None was present at the time of the

27   ALJ’s determination. Therefore, defendant is correct in that the ALJ properly concluded that

28   plaintiff failed to show she suffered from all required conditions.
                                                         7
 1                   2.      Requisite Claudication

 2                   Defendant concedes that plaintiff was diagnosed with lumbar stenosis with

 3   neurogenic claudication. However, defendant argues that plaintiff did not experience the

 4   requisite claudication for a continuous 12-month period as required under the Social Security

 5   Act. Specifically:

 6                            . . .Although Plaintiff was diagnosed with lumbar stenosis with
                     neurogenic claudication in August 2014, a month later she was diagnosed
 7                   with lumbar stenosis without neurogenic claudication (AR 231, 236). In
                     fact, the record contains numerous references to Plaintiff having lumbar
 8                   stenosis without neurogenic claudication [internal citations omitted]. The
                     fact that there is intermittent evidence that Plaintiff experienced
 9                   neurogenic claudication does not establish that she met the Listing because
                     the record clearly established that she was assessed with stenosis without
10                   claudication on numerous occasions. See Mattison ex rel. K.A. v. Astrue,
                     520 F. App’x 531, 533 (9th Cir. 2013) (unpublished) (fact that Plaintiff
11                   had testing in the record that both satisfied and didn’t satisfy the listing,
                     “did not show a disabling impairment that persisted for a continuous
12                   period of at least 12 months”); Kallenbach v. Berryhill, 766 F. App’x 518,
                     520 (9th Cir. 2019) (unpublished) (a few instances of abnormal findings
13                   did not establish that the claimant experienced symptoms for the
                     continuous period of 12 months to meet Listing 1.04) ; Cattano v.
14                   Berryhill, 686 F. App’x 408, 410 (9th Cir. 2017) (unpublished) (same).
15                   ECF No. 16, pgs. 9-10.
16                   Plaintiff argues that any diminishment in the claudication was short-lived and

17   that she continually satisfied all the listing requirements under 1.04C for the requisite 12-month

18   period. Specifically, plaintiff states:

19                           The evidence appears to support that listing 1.04C is met or
                     equaled in plaintiff’s case. This listing requires “Lumbar spinal stenosis
20                   resulting in pseudoclaudication, established by findings on appropriate
                     medically acceptable imaging, manifested by chronic nonradicular pain
21                   and weakness, and resulting in inability to ambulate effectively, as defined
                     in 1.00B2b.” As noted, MRI findings establish lumbar spinal stenosis, and
22                   surgeon Dr. Smith diagnosed neurogenic claudication (i.e.,
                     pseudoclaudication) both before and after both of plaintiff’s spinal
23                   surgeries. While records show plaintiff’s first surgery resulted in short
                     lived resolution of radicular symptoms plaintiff testified that she required
24                   use of a walker for ambulation between her 2 spinal surgeries
                     (demonstrating inability to ambulate effectively). [TR 37]
25
                     ECF No. 15, pg. 11.
26
27   ///

28   ///
                                                        8
 1                  Here, the court also finds defendant’s arguments convincing. It is apparent from

 2   the record that plaintiff’s lumbar stenosis was accompanied by neurogenic claudication on an

 3   inconsistent basis. There are multiple documents in the Certified Administrate Record which

 4   show plaintiff suffered from spinal stenosis without the requisite accompanying claudication

 5   throughout the 12-month period. See CAR 236 (9/11/2014) (diagnosis of spinal stenosis,

 6   lumbar region, without neurogenic claudication), 606 (9/18/14) (noting stenosis without

 7   claudication), 1394 (9/24/15) (Status post lumbar laminectomy, spinal stenosis without

 8   neurogenic claudication).

 9                  Plaintiff notes that, despite any alleged improvement in her condition, she

10   continued to suffer from ambulatory diminishment throughout the 12-month period and

11   required the use of a walker to move around. While the ALJ may properly take note of an

12   applicant’s testimony of her physical condition, the ALJ is similarly free to consider all other

13   relevant evidence in the record to make a determination. See Edlund v. Massanari, 253 F.3d

14   1152, 1156 (9th Cir. 2001) (“The ALJ is responsible for determining credibility, resolving

15   conflicts in medical testimony, and resolving ambiguities.”) (citations omitted). The decision to

16   deny benefits will be overturned only if it is not supported by substantial evidence or it is based

17   on legal error. Gonzalez v. Sullivan, 914 F.2d 1197, 1200 (9th Cir. 1990). Here, the record

18   provides sufficient evidence of instances of absence of claudication throughout the relevant 12-

19   month period such that the ALJ’s denial of plaintiff’s application cannot reasonably be seen as

20   either arbitrary or devoid of substantial evidence. Therefore, in this respect, the ALJ properly
21   found that plaintiff failed to satisfy all listing requirements under 1.04C.

22                  3.      Ability to Ambulate During the Relevant Period

23                  Here, defendant argues that plaintiff did not establish that she could not

24   effectively ambulate for the 12-month duration required to meet Listing 1.04C. Defendant

25   states that:

26                         . . .The record contains numerous references to Plaintiff having a
                    normal gait during and immediately after the relevant period (AR 1460
27                  (5/29/14 – normal gait), 1455 (6/18/14 – normal tandem gait), 231 (8/7/14
                    – well-balanced heel-toe gait, did not use an assistive device, denied
28                  needing an assistive device), 598 (9/9/14 – normal gait without assistive
                                                       9
 1                  device), 1427 (12/15/14 – normal gait), 1418 (5/23/15 – same), 1401
                    (8/13/15 – same), 1384 (11/16/15 – antalgic gait but no assistive device),
 2                  1579 (1/13/16- normal gait and station).

 3                          ***

 4                          . . .The only evidence of Plaintiff needing a two-handed assistive
                    device was after her July 2015 surgery when she was provided a walker as
 5                  a “stand by” (AR 1086). Six weeks after her surgery, however, Plaintiff
                    stated that she was “pleased” with her progress after surgery, and
 6                  exhibited a nonantalgic gait (AR 1401). This, at most, six-week period
                    during which Plaintiff needed a walker as a “stand by” does not establish
 7                  that she had the requisite inability to effectively ambulate required to meet
                    Listing 1.04C. See Connors v. Colvin, 656 F. App’x 808, 810 (9th Cir.
 8                  2016) (unpublished) (claimant did not establish an inability to effectively
                    ambulate pursuant to 1.00B.2.b because a walker was prescribed for only
 9                  “periodic use” and the claimant only needed it “at times” ).

10                  ECF No. 16, pgs. 10-11

11                  Plaintiff acknowledges there was an initial abatement of her back-related

12   symptoms following her initial surgery. However, plaintiff contends that, despite this temporary

13   recovery, she continued to suffer as a result of her back-related pain. Plaintiff states:

14                           Although the ALJ indicates that plaintiff’s improvement in leg
                    pain after the first surgery supports that she was not disabled after the first
15                  surgery [see TR 22-23], this improvement was very short-lived, indicating
                    that the first surgery was ultimately a failure. [] There was not a second
16                  injury, rather plaintiff’s lumbar stenosis recurred and a second surgery was
                    required. Further, plaintiff’s low back pain never resolved, just the leg
17                  pain for a short period. The initial surgery occurred September 18, 2014
                    and plaintiff appeared to be undergoing a normal recovery initially. Two
18                  months later, on November 15, 2014 while in appropriate rehabilitation
                    physical therapy, plaintiff still had residual moderate level constant lower
19                  back pain with intermittent unilateral transient radicular symptoms into the
                    bilateral lower extremities. [TR 1431] In December 2014, plaintiff
20                  reported that she still had sciatic symptoms. [TR 1427] On February 12,
                    2015, plaintiff reported that she had “insidious but constant” return of
21                  sciatica symptoms going down the posterior legs. [TR 1419] This
                    description indicates a gradual return of the radicular leg symptoms after
22                  their initial resolution. This being the case, plaintiff never received full
                    recovery from the first surgery. [. . .] 20 CFR 404, Subpart P, Appendix 1
23                  sec 1.00D recognizes “Because abnormal physical findings may be
                    intermittent, their presence over a period of time must be established by a
24                  record of ongoing management and evaluation.” The preceding section
                    indicates that a short lived partial recovery is not inconsistent with
25                  continuing disability.

26                  ECF No. 15, pgs. 11-12
27   ///

28   ///
                                                        10
 1                    Here, the court again concurs with defendants. Listing 1.04C requires, among

 2   other things, a showing of “lumbar spinal stenosis resulting in . . . an inability to ambulate

 3   effectively. . .” Huizar v. Astrue, No. CV 11-7246-PLA, 2012 U.S. Dist. LEXIS 120032, at

 4   *17-18 (C.D. Cal. Aug. 23, 2012). Examples of ineffective ambulation include, but are not

 5   limited to, the inability to walk without the use of a walker. See Moran v. Astrue, No. CV 10-

 6   4949 JCG, 2011 U.S. Dist. LEXIS 125638, at *10 (C.D. Cal. Oct. 28, 2011). While plaintiff

 7   demonstrates that, at certain points during the 12-month period, she required a walker or cane

 8   to ambulate, defendant can similarly point to several medical reports and testimony which

 9   suggest that plaintiff could ambulate effectively. See ECF No. 16, pg. 11 (multiple dates, pre

10   and post-surgery, demonstrating that plaintiff had either normal gait or did not utilize a walker).

11   Where, as here, the evidence is susceptible to more than one rational interpretation, one of

12   which supports the Commissioner’s decision, the decision must be affirmed, see Thomas v.

13   Barnhart, 278 F.3d 947, 954 (9th Cir. 2002). At multiple times in the 12-month period, plaintiff

14   was capable of ambulating without the need of an assistive mobility device. From this record,

15   the ALJ reasonably concluded that plaintiff did not meet the ambulatory requisites under

16   Listing 1.04C.

17

18

19

20
21

22

23

24

25

26
27

28
                                                        11
 1                                        IV. CONCLUSION

 2                 Based on the foregoing, the court concludes that the Commissioner’s final decision

 3   is based on substantial evidence and proper legal analysis. Accordingly, IT IS HEREBY

 4   ORDERED that:

 5                 1.     Plaintiff’s motion for summary judgment (ECF No. 15) is denied;

 6                 2.     Defendant’s motion for summary judgment (ECF No. 16) is granted;

 7                 3.     The Commissioner’s final decision is affirmed; and

 8                 4.     The Clerk of the Court is directed to enter judgment and close this file.

 9

10

11   Dated: February 25, 2020
                                                       ____________________________________
12                                                     DENNIS M. COTA
13                                                     UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     12
